Title: To George Washington from Colonel Daniel Morgan, 30 June 1778
From: Morgan, Daniel
To: Washington, George


                    
                        Sir
                        10 oclock 30th June 78
                    
                    The enemy are encampd that is the rear of them, at Nut swamp—I am within three miles in thair rear—I send you a deserter who is an intillegent fellow, and can give you a Better account of thair situation then I can—I am sending out small parties round them to take maroders and to fall in with thair small pa[r]ties.
                    
                    if any thing worth notice should happen your excellency shall have the earliest notice of it—I congatulate your excellency on the Victory gaind over the British army—thay have from every account, had a severe floging—if I had got notice of thair situation—to afell upon them we could have taken most of them I think—we are all very unhappy that we did not share in the glory. I have the Honor to be Your obedient servt
                    
                        Dan. Morgan
                    
                